Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 4/6/2022.
2.    Claims 1-3, 5, 8-12, 18-19, 21-22 and 24-34 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 8-12, 18-19, 21-22 and 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”), U.S. Patent Application Publication No 2014/0359328 and Kruglick et al. (“Kruglick”), U.S. Patent Publication No. 2016/0004288.
Regarding Claims 1, 10, 21 and 33, Burns teaches an apparatus, comprising: 
a processor core [Fig-1(core 110); and 
a power control unit (PCU) coupled to the processor core [Fig-1(PCU 150 coupled to core 110)
obtain a measurement of a leakage current through the processor core (obtain “data 118 provided by the processor core 1”), and to obtain the measurement, the PCU is to track a leakage current of the processor core [Para: 0020(“power control unit 150 … measure or compute leakage current of processor 105”) and 0035] compared to an expected leakage current of the processor core [Para: 0037(tracking and determine leakage current based on information/comparison and reallocate ICC_dyn and ICC_leakage when an expected level is reached or exceeded)]. 
Burns does not disclose expressly perform a comparison of the measurement to one or more thresholds; and 
perform a corrective action for the processor core based on the comparison. 
In the same field of endeavor (e.g. power management by variable leakage current), Kruglick teaches obtaining a measurement of a leakage current of a processor core to perform a comparison of the measurement to one or more thresholds [Para: 0025 (“a leakage current exceeds a threshold” of a processor 102 including cores)]; and 
perform a corrective action for the processor core based on the comparison [Para: 0025(PFU or FP ALU “may be selected to be deactivated” where the deactivation includes “deactivate series of transistors of processor 102” as described in para: 0022)]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Burn’s teachings of obtain a measured leakage current of a processor for comparing to an expected leakage current of the processor core with Kruglick’s teachings of obtaining a leakage current of a processor to compare with a threshold and to perform a corrective action for a processor based on comparison for the purpose of adaptive controlling leakage current of a processor in order to save power and achieving optimum performance level of a processor. 
Regarding Claim 2, Kruglick teaches wherein: the one or more thresholds comprise a first threshold and a second threshold, which is greater than the first threshold; if the measurement exceeds the first threshold but not the second threshold (a leakage current that exceeds a threshold … below another threshold”), the PCU is to perform a first corrective action for the processor core [Para: 0025 (deactivating some FPU or FP ALU)]. One of ordinary skill in the art would modify Kruglick’s teaching to perform a second corrective action if the measurement exceeds the second threshold based on design requirement in order to achieve optimum performance. 
Regarding Claims 3 and 12, Burns teaches a voltage regulator to supply power to the processor core, wherein the PCU is to obtain the measurement with a current sensor associated with the voltage regulator [Para: 0011(when voltage regulator provide voltage/current to core-1 in order to “reduce maximum dissipation of the processor”) and 0018].
Regarding Claims 5 and 28, Burns teaches wherein the PCU is to determine the expected leakage current of the processor core based on a beginning-of-life leakage current of the processor core and a temperature of the processor core [Para: 0037(when reallocation takes place of ICC_dyn and ICC_leakage that is based on an expected level is reached or exceeded for the leakage current which is taken at a certain temperature as described that the “leakage current of the processor depend on … the temperature” in para 0012)].
Regarding Claims 8, Burns teaches wherein the PCU is to obtain the measurement when the processor core is in a deep low power state [Para: 0036(operating condition includes low power C-states can affect leakage power, implies that the leakage power is measured at the low power C-states including C0-C6 states as well)]. 
Regarding Claims 9, Burns teaches wherein the PCU is to obtain the measurement upon boot up of the processor core [Para: 0036(leakage current is measured based on operating condition after a boot up process)].
Regarding Claims 11, 19 and 22, Burns teaches wherein the operations performed further comprising: for at least processor core of the plurality of cores, stopping a clock of the processor core to obtain the measurement of leakage current [Para: 0017-0019, determining leakage current based on data 118 which includes P-state, C-state where clocks are without toggling clock for the leakage current determination process); Fig-1].
Regarding Claim 18, Claim 18 recites all the limitations of claims 1 and 5 as described above. Therefore, same rational applies to claim 18 as applied to claims 1 and 5.
Regarding Claims 24 -26, Burns teaches one core from plurality of cores is selected to handle a particular load based on it’s capability [Para: 0016]. One of ordinary skill in the art would the Burn’s teachings to replace (or deactivate) the processor core as a favored (or activate) core with a spare processor core as corrective action or issue a warning that core is about to fail for the purpose of simultaneously having an optimum performance level and power saving.
Regarding Claim 27, Burns teaches wherein the PCU is to determine the expected leakage current of the processer core based on a temperature of the processor core [Para: 0012 (“leakage current of the processor depend on … the temperature”)].
Regarding Claims 28, 30 and 31, they do not teach or further define over the limitations recited in the rejected claim 5 above. Therefore, see the discussions herein above.
Regarding Claim 29, Kruglick teaches wherein the respective expected leakage current is different for different processor cores of the plurality of processor cores [Para: 0027(leakage power is variable for each core based on fabrication tolerance)].
Regarding Claim 32, It does not teach or further define over the limitations recited in the rejected claims 5 and 27 above. Therefore, see the discussions herein above.
Regarding Claim 34, Kruglick teaches wherein the processor core is in a processor, and the apparatus further comprises a logic block to classify the leakage current through the processor core with leakage currents for one or more other processor cores of the processor [Para: 0022(“variety of leakage current types … sub-threshold leakage current, tunneling leakage current”)].
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 10, 18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187